This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,751

 5 JAMES YOUNG,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Jane Shuler Gray, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Defendant pled to burglary and possession of drug paraphernalia, reserving the

 2 right to appeal the denial of a motion to dismiss. On December 4, 2014, we issued a

 3 notice of proposed summary disposition in which we proposed to reverse.

 4   {2}   On February 2, 2015, the State filed a response with this Court, indicating that

 5 it would be filing a motion for stay with the New Mexico Supreme Court and

 6 requesting that we await a decision from that Court on the State’s motion before

 7 taking further action in this case. We have done so. The New Mexico Supreme Court

 8 has recently denied the State’s motion.

 9   {3}   Although it is less than entirely clear, the State’s response may incorporate a

10 similar request that this Court stay or hold this case in abeyance pending a decision

11 from the New Mexico Supreme Court in State v. Archuleta, ____-NMCA-____, ___

12 P.3d. ___ (No. 32,794, Oct. 27, 2014), cert. granted, 2015-NMCERT-___, ___ P.3d

13 ___ (No. 35,005, Jan. 26, 2015). To the extent that such a request is made, it is

14 denied.

15   {4}   Turning to the merits, we previously opined that Defendant’s conviction for

16 burglary cannot stand in light of this Court’s decision in Archuleta. The State indicates

17 that it “is unable to provide any additional facts or other legal argument in response

18 to the proposed disposition.” [MIO 2-3]




                                               2
1   {5}   Accordingly, for the reasons stated in our notice of proposed summary

2 disposition, we reverse and remand for further proceedings consistent therewith.

3   {6}   IT IS SO ORDERED.



4                                       __________________________________
5                                       JONATHAN B. SUTIN, Judge


6 WE CONCUR:


7 ___________________________________
8 RODERICK T. KENNEDY, Judge


 9 ___________________________________
10 TIMOTHY L. GARCIA, Judge




                                           3